DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-6, 8-9, 12, 15, 18-21, 25-27, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraehmer et al. (US 20100097592).
Regarding claim 1, Kraehmer et al. discloses in figure 4B, 5 and specification:
1. An optical element for a deep-ultraviolet light source, the optical element comprising: 
a crystalline substrate (see, paragraph [0017], here, fused silica or calcium fluoride); 
a coating (see AR, fig. 4B, see also, paragraph [0076])) on an exterior surface of the crystalline substrate, the coating having a thickness along a direction that extends away from the exterior surface (see, paragraph [0076], here, The nanostructures are distributed in a regular fashion in a two-dimensional array across the coated surface); and 
a structure (see, paragraph [0075], here, In each of the graded index layers of the first antireflection structures AR1 the effective refractive index of the structure varies according the diagram in FIG. 5) on and/or in the coating, the structure comprising a plurality of features that extend away from the crystalline substrate along the direction, wherein the features comprise an amorphous dielectric material (see, paragraph [0075], here, fused silica) and are arranged such that an index of refraction of the structure varies along the direction (see, paragraph [0075], here,  the refractive index decreases continuously from the substrate surface to the free surface up to n=1.).

    PNG
    media_image1.png
    363
    174
    media_image1.png
    Greyscale

Regarding claim 2, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein the crystalline substrate comprises calcium fluoride (CaF2) (see, paragraph [0017], here, calcium fluoride).
Regarding claim 3, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein an extent of the features along the direction is no greater than the thickness (see, paragraph [0076], here, A structural height HI,).
Regarding claim 5, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein the features and the coating are made of the same dielectric material (see, paragraph [0076], here, made from the same material).
Regarding claim 6, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein one or more of the features extends outside of the coating (see, paragraph [0076], here, more than 240 nm).
Regarding claim 8, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein each of the plurality of features is the same, and the plurality of features are arranged relative to each other in a regular and repeating pattern (see, paragraph [0076], here, in a regular fashion in a two-dimensional array).
Regarding claim 9, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein each of the plurality of features is the same, and the plurality of features are arranged relative to each other in a random or pseudo-random manner (see, paragraph [0076], here, The nanostructures may have shape having a relatively broad base).
Regarding claim 12, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein the index of refraction of the structure varies along the direction from a value that is substantially equal to an index of refraction of the crystalline substrate to a value that is substantially equal to an index of refraction of a fluid at the optical element (see, paragraph [0006], here, a relatively low refractive index close to a refractive index of a gas adjacent to a free surface of the graded index layer).
Regarding claim 15, Kraehmer et al. discloses in figure 4B, 5 and specification the optical element of claim 1, wherein the direction is substantially orthogonal to a surface of the crystalline substrate (see, paragraph [0076], here, A structural height HI, measured perpendicular to the coating surface).
Regarding claim 18, Kraehmer et al. discloses in figure 4B, 5 and specification:
18. A deep-ultraviolet (DUV) light source comprising: a chamber comprising a housing configured to enclose a gaseous gain medium (see, paragraph [0047], here, an Excimer laser as light source LS having an operating wavelength of 193 nm); and at least one optical element (see, fig.4, see also, paragraph [0040]) configured to transmit DUV light, wherein the at least one optical element comprises:
a substrate comprising a crystalline material (see, paragraph [0017], here, fused silica or calcium fluoride) configured to transmit DUV light;
a coating (see AR, fig. 4B, see also, paragraph [0076])) on an exterior surface of the crystalline substrate, the coating having a thickness along a direction that extends away from the exterior surface (see, paragraph [0076], here, The nanostructures are distributed in a regular fashion in a two-dimensional array across the coated surface); and 
a structure (see, paragraph [0075], here, In each of the graded index layers of the first antireflection structures AR1 the effective refractive index of the structure varies according the diagram in FIG. 5) on and/or in the coating, the structure comprising a plurality of features that extend away from the crystalline substrate along the direction, wherein the features comprise an amorphous dielectric material (see, paragraph [0075], here, fused silica) and are arranged such that an index of refraction of the structure varies along the direction (see, paragraph [0075], here,  the refractive index decreases continuously from the substrate surface to the free surface up to n=1.).
Regarding claims 19-21, 25-27, and 29-32, depending claims 19-21, 25-27, and 29-32 are rejected for the same reasons applied to the claims 1-3, 5-6, 8-9, 12, and 15 since the limitations of 19-21, 25-27, and 29-32 are in the limitations of 1-3, 5-6, 8-9, 12, and 15 due to the limitations of optical elements in the deep-ultraviolet (DUV) light source.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuguchi (US 20180217298) discloses the OPTICAL MEMBER, CHAMBER, AND LIGHT SOURCE DEVICE.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828